325 F.2d 561
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.LOCAL 3, INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS, AFL-CIO, Respondent.
No. 117.
Docket 28183.
United States Court of Appeals Second Circuit.
Argued October 30, 1963.
Decided December 30, 1963.

Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Warren M. Davison and Arthur M. Goldberg, Attys., for petitioner.
Harold Stern, New York City, for respondent. Harold Stern and Norman Rothfeld, New York City, of counsel.
Before SWAN, CLARK and MARSHALL, Circuit Judges.
PER CURIAM.


1
This case is before us on the petition of the National Labor Relations Board for enforcement of its order of January 22, 1963, which found that Local 3, International Brotherhood of Electrical Workers, AFL-CIO, had violated section 8(b) (4) (i) and (ii) (B) of the National Labor Relations Act, 29 U.S.C. § 151 et seq., as amended. The order directs respondent to cease and desist from the unfair labor practices found, and to post appropriate notices. The answer of Local 3 denies that the order is based on substantial evidence and prays that the proceeding be dismissed.


2
In 1961 New York Telephone Company (hereafter the Company) was engaged in constructing a central office building at Idlewild Airport. The Company engaged Auserehl as its general contractor, and the latter subcontracted the electrical work to Johnson, who employed members of Local 3. Thereafter the Company awarded a contract for laying underground conduit to Delee, who employed members of a different union. Respondent protested that the conduit work belonged to it. The Company also had work in Manhattan, unrelated to the Idlewild project, on which the electrical work was being done by Lite-Rite, which also employed members of Local 3.


3
Section 8(b) (4) (i) and (ii) (B) provides that a union may not "induce or encourage" any employee, or "threaten, coerce, or restrain any person" with the unlawful object of effecting a secondary boycott. N. L. R. B. v. International Hod Carriers, Bldg. and Common Laborers' Union of America, Local 1140, A.F.L.-C.I.Q., 8 Cir., 285 F.2d 397, 400, cert. den., 366 U.S. 903, 81 S. Ct. 1047, 6 L. Ed. 2d 203; N. L. R. B. v. Local 294, International Brotherhood of Teamsters, etc., 2 Cir., 298 F.2d 105, 107-108; N. L. R. B. v. Plumbers Union of Nassau County, 2 Cir., 299 F.2d 497; N. L. R. B. v. Highway Truckdrivers and Helpers, Local No. 107, 3 Cir., 300 F.2d 317. In the case at bar the Board found that Local 3 induced or encouraged employees of Johnson and Lite-Rite to cease work, and threatened, restrained or coerced the Company, Johnson, and Lite-Rite, with an object of forcing or requiring the Company, Auserehl, Johnson and Lite-Rite to cease doing business with each other or with Delee. We see no ground for this court to upset the Board's findings.


4
The respondent contends that three questions are presented. The first is whether the by-law of Local 3, which prohibits union members from "giving away work" constitutes an illegal "inducement" violative of section 8(b) (4) (i) of the National Labor Relations Act, as amended. The Board concluded that Local 3 was responsible for inducing Johnson's employees to cease work at Idlewild, and said that its conclusion was "buttressed" by the by-law. This was correct. See Joliet Contractors Association v. N. L. R. B., 7 Cir., 202 F.2d 606, 611-612, cert. den., 346 U.S. 824, 74 S. Ct. 40, 98 L. Ed. 349; N. L. R. B. v. Local 135, International Brotherhood of Teamsters, etc., 7 Cir., 267 F.2d 870, 873, cert. den., 361 U.S. 914, 80 S. Ct. 258, 4 L. Ed. 2d 184; N. L. R. B. v. International Brotherhood of Teamsters, etc., Local 182, 2 Cir., 228 F.2d 83, 84.


5
The second question posed by respondent is whether a work stoppage constitutes a "threat" violative of section 8(b) (4) (ii) of the Act. The Board concluded, disagreeing with the Trial Examiner, that respondent's threat to the Company had an object of forcing the Company to cease doing business with Delee, and constituted a violation of section 8(b) (4) (ii) (B). We agree.


6
Finally, the respondent complains that no legal basis exists for the broad scope of the Board's order because the Trial Examiner received a rebuttal report of work stoppages at the Company's jobs which were not mentioned in the Board's complaint. We see no merit in this highly technical contention.


7
The petition for enforcement is granted.